Citation Nr: 0418733	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-16 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel







INTRODUCTION

The veteran had active service from July 1965 to July 1967.

This appeal arises from an April 2001 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for PTSD.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100).  This law redefines the 
obligations of VA with respect to the duty to assist the 
veteran in developing the facts to substantiate his claim.

The claims file contains a completed authorization for VA to 
obtain medical treatment records from Dr. Pagan and the 
Palmetto Hospital in Hialeah, Florida.  However, it does not 
appear that the RO ever requested such records and they are 
not in the claims file.

Furthermore, in a VA examination report dated May 1971, the 
veteran told the examiner that he entered the police force in 
May 1970.  He was treated by the police psychiatrist in 
November 1970, after which his gun was taken from him and he 
left the force in January 1971.  The RO should attempt to 
obtain records of the veteran's psychiatric treatment and 
employment records from the police force.

In addition, the claims file contain an April 1990 Award 
Certificate from the Social Security Administration.  The 
letter states that the veteran is entitled to receive monthly 
Social Security disability benefits beginning November 1988.  
However, neither the decision awarding the veteran disability 
benefits nor the medical records upon which the decision was 
based is found in the claims file.  All medical treatment 
records must be obtained from the Social Security 
Administration.

Finally, claims for PTSD are evaluated in accordance with 
criteria set forth in 38 C.F.R. 3.304(f).    Service 
connection for PTSD requires medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125 (a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
stressor occurred.  38 C.F.R. § 3.304(f).  Absent 
confirmatory evidence of participation in combat, the record 
must contain service records or other corroborative evidence 
which substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressors.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran's personnel records do not show evidence of 
combat.  However, in a statement dated February 2000, the 
veteran identified stressors including: working in a mortuary 
and graves registration duties while in Vietnam.  The veteran 
also provided evidence of his work in the mortuary by 
submitted photographs of the mortuary, including a purported 
photo of himself loading a mortuary truck.  The veteran's 
friend also submitted a statement that he and the veteran 
served in the 483rd Fld. Svc. Company in 1966 through 1967 in 
Lonh-Bin, Vietnam.  The veteran's friend wrote that he and 
the veteran were occasionally sent to identify and bring 
cadavers to the mortuary in Saigon.  The record is not clear 
whether the claimed stressor supports the diagnosis of PTSD.

Accordingly, the Board has no alternative but to defer 
further appellate consideration, and this case is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by any 
applicable legal precedent to include 
asking the veteran to submit all 
evidence he has concerning his claim..

2.  The RO should attempt to obtain 
medical treatment records from Dr. Pagan 
and the Palmetto Hospital in Hialeah, 
Florida.  In addition, the RO should 
obtain the veteran's authorization and 
attempt to obtain records of the 
veteran's psychiatric treatment and 
employment records from the police force

3.  The RO should contact the Social 
Security Administration and request that 
agency to provide copies of any 
decisions concerning the appellant's 
claim for disability benefits with that 
agency, as well as any medical records 
utilized in arriving at their decision.

4.  The veteran should be afforded a 
psychiatric examination in order to 
ascertain the proper diagnosis of the 
veteran's psychiatric disability to 
specifically include consideration of 
PTSD.  The claims file must be made 
available to the examiner for review 
prior to conducting the examination.  In 
determining whether the veteran has 
PTSD, the examiner should specify for 
the record whether the veteran's claimed 
stressor of working in a mortuary is by 
itself sufficient to support the 
diagnosis of PTSD.  All indicated tests 
should be conducted and the examiner 
should clearly set forth the reasoning 
that forms the basis for his/her 
opinion.

5.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran he should be furnished a 
supplemental statement of the case and 
provided an appropriate period of time 
in which to respond thereto.  The case 
should then be returned to the Board 
for further appellate consideration, if 
otherwise in order. The appellant has 
the right to submit additional evidence 
and argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

